Filed 4/9/21 P. v. Barkacs CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078073

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE234361)

 JAMES ROBERT BARKACS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Daniel G. Lamborn, Judge. Affirmed.
         Jeanine G. Strong, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2005, a jury convicted James Robert Barkacs of first degree murder

(Pen. Code,1 § 187, subd. (a)), carjacking (§ 215, subd. (a)), and arson (§ 451,
subd. (d)). The jury also found true a special circumstance that the murder




1        All further statutory references are to the Penal Code.
was committed in the perpetration of carjacking (§ 190.2, subd. (17)).
Barkacs was sentenced to life without parole plus three years.
      Barkacs appealed and this court affirmed his conviction in an
unpublished opinion. (People v. Barkacs (Nov. 30, 2006, D046201) [nonpub.
opn.].)
      In 2019, Barkacs filed a pro. per. petition for resentencing under
section 1170.95. The court appointed counsel and received briefing from the
parties. After reviewing the record of conviction and this court’s prior
opinion, the trial court denied the petition by written order.
      Barkacs filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Barkacs the opportunity
to file his own brief on appeal. He has not responded.
                           STATEMENT OF FACTS
      The facts of the offense are fully set forth in our prior opinion. We will
not repeat them here. In summary, however, the facts show that Barkacs
stole a car from a motel parking lot. The owner saw the theft taking place
and tried to stop it. He jumped on the car as Barkacs drove off. Barkacs
swerved the car and the victim fell off, striking his head on the pavement.
He ultimately died of the injuries. Barkacs was the sole perpetrator of the
crime, thus he was the actual killer of the victim.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738


                                        2
(Anders), counsel has identified the following possible issue that was
considered in evaluating the potential merits of this appeal: Whether the
court erred in finding Barkacs was not eligible for relief under
section 1170.95.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Barkacs on this appeal.
                                DISPOSITION
      The order denying appellant’s petition for resentencing under
section 1170.95 is affirmed.



                                                      HUFFMAN, Acting P. J.

WE CONCUR:




IRION, J.




DATO, J.




                                       3